Simonton, J.
Libelant was a seaman on this bark. He sues the master for striking him on the head with a broomstick, breaking it. It seems that some stolen ship stores had been found in Healy’s bunk. Investigation showed that they had been taken by another boy on board. These two boys and TIellor were suspected. The master was ashore. On his return, the mate reported the matter to him, and he punished all three of the boys. This libelant was hit on the head with a broomstick, and for lour or five days had a stiff neck in consequence of it. A broomstick is not an unusual means of punishment, nor was the punishment cruel, or unusually harsh, and I am not quite sure that it was unnecessary. Interference by the court in a case of this kind by way of damages would lead to unfortunate consequences. Let respondent pay tho costs, and then dismiss the libel.